Per Curiam,
The specification of error which relates to the time and circumstances under which the verdict was received is not sus*584tained by anything which appears in the record proper, nor were the facts recited in the specification brought upon the record by bill of exceptions. True, a bill reciting them was tendered the trial judge, but he declined to seal it. It follows that this specification and the second, which apparently is based on the same facts, must be overruled.
The remaining specifications, excepting the 24th, 25th, 26th and 27th, relate to the charge of the court; but our attention is called in the appellee’s brief to the fact that the charge was not excepted to by appellant’s counsel at the time of the trial. This objection is sustained by the record. Not only does the record fail to show that the charge was excepted to or that the court was requested before verdict to order it to be transcribed and filed, but the certificate of the trial judge affirmatively shows that it was not excepted to. True, it was filed by direction of the judge, hut it is settled beyond controversy by the later decisions that this did not make it subject to assignment of errors.
The 24th, 25th, 26th and 27th specifications relate to rulings upon questions of evidence. We have carefully considered them, but are unanimously of opinion that no substantial error was committed in these rulings.
All the assignments of error are overruled and the judgment is affirmed.